EXHIBIT 10.35

 

Summary of Executive Salary and Bonus Arrangements

 

The table below summarizes the current annual salary and bonus arrangements we
have with each of our current executive officers. All of the compensation
arrangements we have with our executive officers, including with respect to
annual salaries and bonuses, are reviewed and may be modified from time to time
by the Compensation Committee of our Board of Directors.

 

We have written employment arrangements with each of our executive officers, and
a copy of each such employment arrangement is filed as an exhibit to the
accompanying Annual Report on Form 10-K. The non-salary and bonus components of
our compensation arrangements with our executive officers, including with
respect to severance, option grants and other benefits, are described in those
respective agreements. Our executive officers participate in the executive bonus
plans adopted by the Board of Directors on March 14, 2012, descriptions of which
are included in Item 9B and as Exhibit 10.34 in this Form 10-K.

 

Additional information regarding our compensation arrangements with our
executive officers will be included in our definitive Proxy Statement to be
filed in connection with our 2012 Annual Meeting of Stockholders.

 

Executive Officer

 

Annual
Base Salary

 

Bonus

 

Frank F. Khulusi

 

 

 

 

 

Chairman and Chief Executive Officer

 

$

833,000

 

 

(1)

 

 

 

 

 

 

Mark T. McGrath

 

 

 

 

 

President

 

$

400,000

 

 

(1)(2)

 

 

 

 

 

 

Brandon H. LaVerne

 

 

 

 

 

Chief Financial Officer, Treasurer and Assistant Secretary

 

$

317,500

 

 

(1)

 

 

 

 

 

 

Kristin M. Rogers

 

 

 

 

 

Executive Vice President—Sales and Marketing

 

$

350,000

 

 

(1)

 

 

 

 

 

 

Robert I. Newton

 

 

 

 

 

Executive Vice President, General Counsel and Secretary

 

$

317,500

 

 

(1)

 

 

 

 

 

 

Joseph B. Hayek

 

 

 

 

 

Executive Vice President—Corporate Development and Investor Relations

 

$

263,000

 

 

(1)

 

--------------------------------------------------------------------------------

(1)  All executives are eligible to participate in our executive bonus plans
referenced above.

(2)  Mr. McGrath joined the Company on March 5, 2012.

 

--------------------------------------------------------------------------------